Name: Commission Implementing Regulation (EU) NoÃ 796/2011 of 8Ã August 2011 amending for the 155th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 10.8.2011 EN Official Journal of the European Union L 205/1 COMMISSION IMPLEMENTING REGULATION (EU) No 796/2011 of 8 August 2011 amending for the 155th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Articles 7(1)(a), 7a(1) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 29 July 2011 the Sanctions Committee of the United Nations Security Council decided to add two legal persons, groups or entities to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. It also decided to amend two entries on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 2011. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries shall be added under the heading Legal persons, groups and entities: (a) Emarat Kavkaz. Other information: (a) Mainly active in the Russian Federation, Afghanistan and Pakistan; (b) Led by Doku Khamatovich Umarov. Date of designation referred to in Article 2a(4)(b): 29.7.2011. (b) Tehrik-e Taliban Pakistan (TTP) (alias (a) Tehrik-I-Taliban Pakistan, (b) Tehrik-e-Taliban, (c) Pakistani Taliban, (d) Tehreek-e-Taliban). Other information: (a) Tehrik-e Taliban is based in the tribal areas along the Afghanistan/Pakistan border; (b) Formed in 2007, its leader is Hakimullah Mehsud; (c) Wali Ur Rehman is the Emir of TTP for South Waziristan. Date of designation referred to in Article 2a (4) (b): 29.7.2011. (2) The entry Hakimullah Mehsud (alias (a) Hakeemullah Mehsud, (b) Zulfiqar). Date of birth: Approximately 1979. Place of birth: Pakistan. Nationality: Pakistani. Other information: (a) Reportedly born in South Waziristan, Pakistan; (b) Believed to be residing in Pakistan; (c) Leader of Tehrik-i-Taliban Pakistan, an organization based in the tribal areas along the Afghanistan-Pakistan border. Date of designation referred to in Article 2a(4)(b): 21.10.2010. under the heading Natural persons shall be replaced by the following: Hakimullah Mehsud (alias (a) Hakeemullah Mehsud, (b) Zulfiqar). Date of birth: Approximately 1979. Place of birth: Pakistan. Nationality: Pakistani. Other information: (a) Reportedly born in South Waziristan, Pakistan; (b) Believed to be residing in Pakistan; (c) Leader of Tehrik-e Taliban Pakistan (TTP), an organization based in the tribal areas along the Afghanistan-Pakistan border. Date of designation referred to in Article 2a(4)(b): 21.10.2010. (3) The entry Wali Ur Rehman. Date of birth: Approximately 1970. Place of birth: Pakistan. Nationality: Pakistani. Other information: (a) Reportedly born in South Waziristan, Pakistan; (b) Believed to be residing in Pakistan; (c) Emir of Tehrik-i-Taliban for Southwest Waziristan Agency, Federally Administered Tribal Areas, Pakistan. Date of designation referred to in Article 2a(4)(b): 21.10.2010. under the heading Natural persons shall be replaced by the following: Wali Ur Rehman. Date of birth: Approximately 1970. Place of birth: Pakistan. Nationality: Pakistani. Other information: (a) Reportedly born in South Waziristan, Pakistan; (b) Believed to be residing in Pakistan; (c) Emir of Tehrik-e Taliban Pakistan (TTP) for South Waziristan Agency, Federally Administered Tribal Areas, Pakistan. Date of designation referred to in Article 2a(4)(b): 21.10.2010.